Citation Nr: 0301025	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  00-18 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

Entitlement to a rating in excess of 10 percent for 
residuals of chip fracture, right wrist, with degenerative 
joint disease.

(The issue of entitlement to a rating in excess of 30 
percent for residuals of contusion injury to the right 
shoulder, status post multiple surgeries, with post-
traumatic arthritis; and a temporary total disability 
evaluation under the provisions of 38 C.F.R. § 4.30 
(2002), based on a period of convalescence following 
surgeries in April 1997 and April 1999 will be the subject 
of a later decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1971 
to January 1975.  He also had active duty for training 
from October 4, 1978 to December 11, 1978, and from March 
8, 1984 to March 23, 1984.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 1995 decision of 
the Buffalo, New York Regional Office.  That denied a 
rating in excess of 20 percent for his right shoulder 
disorder; and from a June 2000 rating decision that denied 
a compensable evaluation for the veteran's right shoulder 
disability and entitlement to a temporary total rating for 
compensation based on surgery performed in April 1997 and 
April 1999.  

The veteran appeared and offered testimony at a hearing 
before a decision review officer at the RO in September 
2000.  A transcript of that hearing is of record.

Thereafter, the decision review officer issued a decision 
increasing the rating for the right shoulder disorder from 
20 percent to 30 percent.

The veteran has not disputed the effective dates of the 
increased rating selected by the RO.  However, the veteran 
is presumed to be seeking the maximum possible evaluation.  
AB v. Brown, 6 Vet. App. 35 (1993).  Despite the increased 
evaluations, he has not been awarded the highest possible 
evaluation, and his claims remain in appellate status.

In a statement dated in February 2001, the veteran's 
representative raised the issue of entitlement to service 
connection for depression/anxiety secondary to his 
service-connected right arm and hand conditions.  He also 
raised a claim for a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU).  These claims have not been 
developed for appellate review and are referred to the RO 
for appropriate action.  

The Board is undertaking additional development on the 
issue of entitlement to an increased rating for the right 
shoulder disability and entitlement to a temporary total 
disability evaluation under the provisions of 38 C.F.R. 
§ 4.30 (2002), based on a period of convalescence 
following surgeries in April 1997 and April 1999 pursuant 
to authority granted by 67 Fed. Reg. 3,009, 3.104 (January 
23, 2002) (to be codified at 38 C.F.R.§ 19.9(a)(2)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. 
Reg. 3,009, 3,105) (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing 
the veteran's response to the notice, the Board will 
prepare a separate decision addressing the issue of a 
temporary total rating pursuant to 38 C.F.R. § 4.30.  


FINDING OF FACT

The service-connected right wrist disorder is manifested 
principally by complaints of pain, some limitation of 
motion, decreased muscle strength, and x-ray evidence of 
arthritis; there is no nerve paralysis, or ankylosis.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 
percent for residuals of chip fracture of the right wrist, 
with degenerative joint disease, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5214, 5215 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The service medical records show that the veteran incurred 
a chip fracture of the right wrist in January 1974.

A rating action in October 1990 established service 
connection for residuals of chip fracture, right wrist.  A 
noncompensable evaluation was assigned effective October 
5, 1990.  

The veteran was afforded a VA neurological examination in 
June 1998, which reported significant pain in the right 
shoulder.  Shoulder movements were limited.  He had +1 
reflexes in the biceps and triceps.  Distal sensory loss 
in the ulnar aspect of the hand, but vibration sense 
seemed to be normal.  The impression was right shoulder 
joint disease.  

At his hearing in September 2000, the veteran's testimony 
related mostly to his shoulder disability.  

Received in October 2000 were VA outpatient treatment 
reports dated from March 1992 to April 2000, showing 
treatment for several disabilities, including chronic 
shoulder pain and wrist pain.  Many of these reports were 
previously reported and discussed.  Among these records is 
an EMG report dated in January 1997, which noted arthritic 
changes in both wrists and hands.  

The veteran was afforded a VA orthopedic examination in 
October 2000.  The veteran reported suffering multiple 
sprains to the right wrist.  He indicated that he 
continued to have pain on a daily basis, and difficulty 
grasping objects, associated with weakness and lack of 
endurance.  There was no history of dislocation or 
subluxation of the right wrist.  He wore a right wrist 
brace, but he did not have any shoulder brace.  He had not 
had any surgery to the right wrist.  

On examination, there was pain to palpation of the ulnar 
styloid posteriorly.  Range of motion revealed extension 
to 70 degrees, flexion to 80 degrees, ulnar deviation to 
25 degrees, and radial deviation to 20 degrees.  Range of 
motion was associated with pain and discomfort on the 
ulnar side.  A neurological examination showed decreased 
muscle strength in the right hand and wrist as compared to 
the left.  The final diagnoses included residual chip 
fracture, right wrist; degenerative joint disease, right 
wrist.  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted, which provides new 
statutory requirements regarding notice to a veteran and 
his representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  

Specifically, the September 1995 statement of the case, 
the June 2000 supplemental statement of the case, the July 
2000 statement of the case, the July 2000 supplemental 
statement of the case, and the January 2001 supplemental 
statement of the case, notified the veteran and his 
representative of the evidence necessary to substantiate 
his claim.  In a letter dated in May 2001, the veteran was 
again advised of the evidence that would substantiate his 
claim.  The letter also informed of what evidence he was 
responsible for obtaining.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2001) have been 
fulfilled as all the evidence and records identified by 
the veteran as plausibly relevant to his pending claim has 
been collected for review.  The veteran had been afforded 
examinations that have yielded findings needed to evaluate 
his disability.  Pertinent treatment records have also 
been obtained.  Accordingly, the Board finds that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated under the 
Veterans Claims Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  These regulations were meant to clarify 
the operation of the VCAA and were not meant to bestow any 
new rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Therefore, the veteran is not prejudiced by the Board's 
application of these regulations in the first instance.  

III.  Legal analysis.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned, if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  Nevertheless, generally the current 
level of disability is of primary concern. See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the 
body, with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examinations on which ratings are based adequately portray 
the anatomical damage, and the functional loss with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all of the necessary bones, 
joints and muscles, or associated structures; or to 
deformity, adhesions, defective innervation or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes painful 
on use must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the 
joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  

B.  Residuals of chip fracture, right wrist, with 
degenerative joint disease.

The veteran's right wrist disorder has been rated under 
Diagnostic Code 5215 for fracture of the right wrist with 
degenerative joint disease.  The current evidence shows 
complaints of pain and weakness of the right wrist, with 
clinical evidence principally of slight loss of motion and 
arthritis.  The current 10 percent rating is the maximum 
rating under Diagnostic Code 5215, for limitation of 
motion of the wrist.  

A higher rating under Diagnostic Code 5214 contemplates 
ankylosis with a 30 percent rating for favorable ankylosis 
of the major extremity.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or 
surgical procedure."  Colayong v. West, 12 Vet App 524 
(1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(28TH Ed. 1994) at 86).  The most recent examination report 
shows that the veteran had 70 degrees of extension, 80 
degrees flexion, 25 degrees of ulnar deviation and 20 
degrees of radial deviation.  Therefore it cannot be said 
that the veteran has ankylosis.

The Board has considered rating the disability under other 
diagnostic codes.  However, the veteran does not have bone 
fusion or limitation of pronation (Diagnostic Code 5213); 
or impairment of the radius with nonunion (Diagnostic Code 
5212); or impairment of the ulna with nonunion (Diagnostic 
Code 5211).  

Because the veteran is in receipt of the highest schedular 
evaluation for limitation of motion and a higher rating 
requires ankylosis, the provisions of 38 C.R.R. §§ 4.40, 
4.45 are not for application.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

The preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for the service-connected 
right wrist disorder.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  


ORDER

An increased rating for residuals of chip fracture of the 
right wrist, with degenerative joint disease, is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

